Citation Nr: 0709220	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hepatitis C for the period beginning March 20, 2003, and 
ending July 18, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
hepatitis C for the period beginning July 19, 2004, and 
ending September 30, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
hepatitis C for the period beginning October 1, 2006, to 
include restoration of the 20 percent rating.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to October 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Jurisdiction over the claims folders was 
subsequently transferred to the RO in Newark, New Jersey.

In January 2007, the veteran failed to appear, without 
explanation, for a Travel Board hearing.  He has not 
requested that the hearing be rescheduled. 


FINDINGS OF FACT

1.  For the period beginning March 20, 2003, and ending July 
18, 2004, the veteran's hepatitis was manifested by 
intermittent symptoms and no incapacitating episodes.

2.  For the period beginning July 19, 2004, and ending 
September 30, 2006, the veteran's hepatitis was manifested by 
no more than daily symptoms requiring continuous medication; 
neither weight loss nor hepatomegaly was present; and there 
were no incapacitating episodes.

3.  On May 12, 2006, the RO sent the veteran a letter 
informing him of its proposal to reduce the evaluation for 
hepatitis to 10 percent because the condition had improved; 
he was also informed that he would be afforded 60 days to 
submit argument or request a hearing.

4.  In a rating decision dated July 15, 2006, the rating for 
hepatitis was reduced to 10 percent, effective October 1, 
2006; the evidence then of record established that the 
disability had improved.

5.  For the period beginning October 1, 2006, the veteran's 
hepatitis has been manifested by intermittent symptoms; it 
has not required medication and it has not resulted in any 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  For the period beginning March 20, 2003, and ending July 
18, 2004, the criteria for a rating in excess of 20 percent 
for hepatitis C were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7345 and 
7354 (2006).

2.  For the period beginning July 19, 2004, and ending 
September 30, 2006, the criteria for a rating in excess of 20 
percent for hepatitis were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7345 and 
7354 (2006).

3.  The rating for hepatitis was properly reduced to 10 
percent effective October 1, 2006, and the criteria for a 
rating in excess of 10 percent have not been met during the 
period beginning October 1, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.114, Diagnostic 
Codes 7345 and 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The veteran was provided with the notice required by the 
VCAA, by letters mailed in May 2003 and March 2006, to 
include notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  The 
veteran was also provided notice concerning the effective-
date element of the claim in an attachment to the July 2006 
Supplemental Statement of the Case.  

The record also reflects that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  The veteran has not identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In an August 1997 rating decision, the RO granted service 
connection for hepatitis.  A noncompensable evaluation under 
Diagnostic Code 7345 was assigned, effective March 20, 1997.

In March 2003, the veteran filed a claim for an increased 
rating for his service-connected hepatitis, contending that 
his condition had worsened.

In response to his claim, the veteran was afforded a VA 
examination in June 2003.  At that time, it was noted that 
the veteran had been treated with Interferon for 2 months in 
2000.  At some time in the past, he had also been treated 
with Ribavirin.  The veteran reported a history of right-
sided abdominal pain, which occurred once a month for 30-45 
minutes; significant fatigue; and slight tenderness in the 
abdomen.  He denied having any problems with vomiting, 
hematemesis, melena, fever, chills, or weight change.  The 
veteran was diagnosed at that time with hepatitis C with no 
evidence or history of cirrhosis, end-stage liver disease or 
gastrointestinal bleeding.

In an August 2003 rating decision, the RO granted the veteran 
an increased rating for his service-connected hepatitis.  An 
evaluation of 10 percent was assigned under Diagnostic Code 
7345, effective March 20, 2003.

Outpatient treatment records from the VA Medical Center in 
San Francisco, California dated from June 2003 to November 
2003, show that the veteran complained of headaches but they 
do not show any complaints of symptoms related to his 
hepatitis.

Outpatient treatment records from the VA Medical Center in 
East Orange, New Jersey show that the veteran was found to 
have chronic hepatitis, moderate steatosis and grade 4 
cirrhosis in April 2004.  He started taking Interferon and 
Ribavirin on July 19, 2004. 

The veteran was afforded another VA examination later in July 
2004.  The examiner noted the veteran's complaints of fatigue 
and pain in the right hypochondrium.  The examiner also noted 
that the veteran had a history of nausea and wrenching but no 
vomiting and that there was no indication of weight loss at 
that time.  The examination report also indicates that an 
April 2004 ultrasound showed evidence of fatty infiltration 
of the liver.  The veteran was diagnosed with genotype 1 G2s4 
disease in addition to hepatitis C and started on PEG-Intron.

In a January 2005 decision by a Decision Review Officer, the 
veteran was granted an increased rating for his service-
connected hepatitis.  An evaluation of 20 percent was 
assigned under Diagnostic Code 7354, effective July 19, 2004.

The veteran was afforded another VA examination in February 
2005.  The examination report indicates that the veteran was 
being treated with Rebetron and Interferon.  It also 
indicates that the veteran reported symptoms of fatigue, 
weight loss of 5 pounds and dark urine.  He denied symptoms 
of nausea or vomiting, hematemesis or jaundice.  The 
examination disclosed minimal tenderness in the right upper 
quadrant of the veteran's abdomen.  The examiner noted that a 
2004 liver biopsy showed evidence of chronic hepatitis C and 
moderate steatosis and that an abdominal ultrasound showed 
fatty infiltration of the liver and cholelithiasis.  

Outpatient treatment records from the VA Medical Center in 
East Orange, New Jersey indicate that the veteran completed 
his treatment with Interferon and Ribavirin in July 2005.  
While taking the medications, he reported some fatigue but 
generally was doing well with no abdominal pain, appetite 
changes, or weight loss.  However, one entry dated in June 
2005 indicates that the veteran had lost 15 pounds since July 
2004.   .

The veteran was afforded his most recent VA examination in 
March 2006.  The examiner noted that in April 2004, the 
veteran's diagnosis of hepatitis C was confirmed and a liver 
biopsy showed evidence of stage 2, grade 4 cirrhosis of the 
liver.  He also noted that as a result of the April 2004 
diagnosis, the veteran was initiated on Interferon therapy in 
July 2004 for approximately one year.  The veteran reported 
that he had occasional sharp pain in his right upper quadrant 
and occasional generalized occasional abdominal pain.  There 
was no indication that the veteran was still being treated 
with Interferon or any other medication for his hepatitis.  
The physical examination was negative except for slight 
enlargement of the liver.  The results of liver function 
tests were within normal limits.  The final diagnoses were 
hepatitis C with stage 2, grade 4 cirrhosis in addition to 
steatosis and fatty infiltration of the liver and hepatitis B 
infection in the past which had cleared without a carrier 
state.

In a May 2006 rating decision, the RO proposed to reduce the 
evaluation for the veteran's residuals of hepatitis to 10 
percent.  In a letter mailed on May 12, 2006, the veteran was 
informed of this proposal, that he would be afforded 60 days 
to submit evidence showing why the rating should not be 
reduced, and that he would be afforded an RO hearing if 
desired.  The veteran did not respond to the RO's letter, 
submit additional evidence, or request another RO hearing.

In a rating decision dated July 15, 2006, the RO reduced the 
rating for the veteran's disability to 10 percent, effective 
October 1, 2006.  The RO noted that the sustained improvement 
necessary to support the reduction was established by the 
results of the VA examination in March 2006.  

Legal Criteria

Disability ratings are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2006).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  

Moreover, where material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more).  
They do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations 
disclosing improvement in these disabilities will warrant 
reduction.

Under Diagnostic Code 7354, a compensable rating of 10 
percent is warranted when the veteran has serologic evidence 
of hepatitis C infection and the following signs and symptoms 
due to the hepatitis infection: intermittent fatigue, 
malaise, and anorexia or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period.  A 20 percent rating is 
warranted when symptoms include daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or for 
incapacitating episodes (with symptoms described above) 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period.  A 40 percent 
rating is warranted when symptoms include daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or for incapacitating episodes (with symptoms 
described above) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. 

Note 1 under Diagnostic Code 7354 states:  Evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Code 7354 and 
under a diagnostic code sequelae.  Note 2 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  38 C.F.R. § 4.112, Code 7354 (2006).

Under 38 C.F.R. § 4.114, Diagnostic Code 7345, a 10 percent 
evaluation is warranted when the veteran has been diagnosed 
with a chronic liver disease, without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto immune hepatitis, 
hemochromatosis drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C), and the following signs 
and symptoms: intermittent fatigue, malaise and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted when symptoms 
include: daily fatigue, malaise and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is not warranted unless there are symptoms of 
daily fatigue, malaise and anorexia, with minor weight loss 
and hepatomegaly, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Period beginning March 20, 200,3 and ending July 18, 2004

The veteran's hepatitis was rated as 10 percent disabling 
under Diagnostic Code 7345 from March 20, 2003, to July 18, 
2004.  Although the record shows that the veteran has a 
history of hepatitis B, only hepatitis C has been present 
during the period pertinent to this claim.  Therefore, the 
disability should have been evaluated under Diagnostic Code 
7354.  

The medical evidence of record for this period shows that the 
veteran was taking no medication for his hepatitis and that 
he had only intermittent symptoms with no incapacitating 
episodes.  Therefore, a disability rating in excess of 10 
percent is not warranted under Diagnostic Code 7345 or 7354.




Period beginning July 19, 2004, and ending September 30, 2006

The disability was rated as 20 percent disabling under 
Diagnostic Code 7354 from July 19, 2004, to September 30, 
2006.  The evidence shows that the veteran started taking 
medications for his hepatitis C on July 19, 2004.  The 
condition was noted to be productive of fatigue, mild 
abdominal pain, and a history of nausea and wrenching but no 
vomiting.  Hepatomegaly was not noted during this period.  
Furthermore, there were no incapacitating episodes.  Although 
one outpatient record dated in June 2005 indicates that the 
veteran had lost 15 pounds since July 2004, all of the other 
medical evidence for this period shows that his weight and 
appetite were unchanged.  Therefore, the Board concludes that 
the preponderance of the evidence establishes that  the 
disability does not warrant more than a 20 percent rating 
under Diagnostic Code 7345 or 7354 during the period 
beginning July 19, 2004, and ending September 30, 2006.

Period beginning October 1, 2006

The 20 percent rating for the veteran's hepatitis C was 
reduced to 10 percent, effective October 1, 2006.  The 20 
percent rating had been in effect for less than 5 years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a)(b) do not 
apply.  The due process provisions of 38 C.F.R. § 3.105(e) do 
apply and the records reflects that RO's compliance with 
those provisions.

The Board also finds that improvement in the hepatitis to the 
extent justifying a reduction was demonstrated by the 
evidence of record at the time of the July 2006 rating 
decision reducing the evaluation.  In this regard, the Board 
notes that the March 2006 VA examination report indicates 
that the veteran only complained of occasional sharp pain in 
the right upper quadrant and occasional generalized abdominal 
pain.  The physical examination was negative except for 
slight enlargement of the liver.  The findings on liver 
function tests were within normal limits.  The veteran was on 
no medication for hepatitis C.  In addition, no later medical 
evidence pertaining to treatment or evaluation of hepatitis C 
was of record at the time of the July 2006 rating decision.

The Board also concludes that a rating in excess of 10 
percent is not warranted during the period beginning October 
1, 2006.  In this regard, the Board notes that the most 
recent medical evidence of record is the March 2006 VA 
examination report which shows that the disability warrants 
no more than a 10 percent rating.

Other Considerations

The Board has considered whether there is any other schedular 
basis to allow this claim, but has found none.  In addition, 
the Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the scheduler 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned ratings.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.



							(CONTINUED ON NEXT PAGE)






ORDER

For the period beginning March 20, 2003 and ending July 18, 
2004, a rating in excess of 10 percent for hepatitis C is 
denied.

Entitlement to a rating in excess of 20 percent for hepatitis 
C, for the period beginning July 19, 2004, and ending 
September 30, 2006, is denied.

Entitlement to a rating in excess of 10 percent for hepatitis 
C, for the period beginning October 1, 2006, to include 
restoration of the 20 percent rating, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


